 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   THOMAS MATTHEWS,                                     Case No.: 3:18-CV-711-GPC-NLS
11                                       Plaintiff,
                                                          ORDER RE PLAINTIFF’S MOTION
12   v.
                                                          [ECF No. 24.]
13   SAN DIEGO COUNTY BOARD OF
     SUPERVISORS, et al., CODE
14
     ENFORCEMENT AGENTS TERESA
15   WILLIS & MICHAEL MURPHY; SAN
     DIEGO COUNTY TREASURE'S
16
     OFFICE, (all defendants sued in their
17   individual and official capacity),
18                                    Defendants.
19
20         On November 19, 2018, pro se Plaintiff Thomas Matthews (“Plaintiff”) filed a
21   motion with this Court (ECF No. 24) in response to the Court’s scheduling order, which
22   set the deadline for Plaintiff’s response to Defendant County of San Diego’s motion to
23   dismiss (ECF No. 17) for the same date. Plaintiff’s motion was to serve two purposes:
24   first, Plaintiff conceded that his original complaint did “not state any claims for relief,”
25   and had failed to “state any claims for damages.” (ECF No. 24, at 2.) Second, in
26   recognition of his pleading deficiencies, Plaintiff has moved the Court for leave to file a
27   First Amended Complaint. The proposed amended complaint is attached to Plaintiff’s
28

                                                      1
                                                                                 3:18-CV-711-GPC-NLS
 1   motion. It names a six additional county-level government-official defendants, and
 2   asserts thirteen causes of action, including perjury, wire fraud, and malicious prosecution.
 3         Federal Rule of Civil Procedure 15(a)(2) provides that leave to amend shall be
 4   freely granted “when justice so requires.” Leave may be denied for reasons such as
 5   undue delay, bad faith, futility of amendment, or prejudice to the opposing party. Hurn v.
 6   Retirement Fund Trust, 648 F.2d 1252, 1254 (9th Cir. 1981). The Court finds that none
 7   of these reasons are present in this case; accordingly, leave to amend is granted.
 8         In turn, the Court finds that leave to amend moots the Defendant’s pending motion
 9   to dismiss (ECF No. 17) because the motion addresses the original complaint, which was
10   limited to a prayer for a restraining order (and potentially raised a 42 U.S.C. § 1983
11   claim). Defendants may file another motion to dismiss if they wish, but it should address
12   the amended complaint.
13                                        CONCLUSION
14         The Court grants Plaintiff’s motion for leave to amend. Plaintiff is instructed to
15   file his First Amended Complaint as a separate item to the docket, and to effect the
16   appropriate service therefor. Defendant’s motion to dismiss (ECF No. 17) is denied as
17   moot, and the motion hearing scheduled for that motion, on December 14, 2018, is
18   hereby vacated.
19         IT IS SO ORDERED.
20   Dated: November 28, 2018
21
22
23
24
25
26
27
28

                                                  2
                                                                               3:18-CV-711-GPC-NLS
